Oppenheimer Main Street Fund NSAR Exhibit – Item 77I Oppenheimer Main Street Fund, a series of Oppenheimer Main Street Funds, Inc. (the "Registrant"), which offers share classes A, B, C, N and Y, began offering Class I shares on December 29, 2011.Post-Effective Amendment No. 41 to the Registrant's Registration Statement, Accession Number 0000728889-11-001612, which includes the terms of Class I shares, is hereby incorporated by reference as part of the response to Item 77I of the Registrant's Form N-SAR.
